McAdam, Ch. J.
The defendant, an actress, has gone to Europe with the Dixey troupe to fill a three months’ engagement under a contract which provides for her return on its conclusion. The plaintiff, a grocer, has attached her property on the ground of its contemplated removal to defraud creditors.
Actors connected with a company are expected to follow it on the road, and to Europe, if necessary, without the imputation of fraud on their creditors; for the company’s trip to Europe has evidently no relation whatever to the defendant’s creditors, and has in view only the financial success of the management at whose risk the venture is made. Every business man ought to understand these plain rules which at times keep theatrical people on the wing, and if tradesmen sell them on terms other than cash *296on delivery, they must trust them with reference to the established usages of their profession. It may be hard on the plaintiff to be delayed in the collection of his debt, but this is one of the consequences of the credit system, and the hardship is not a legal ground for attachment, which can issue, only where fraud on the part of the debtor is the object of his departure and the fraudulent intent is clearly established.